Title: To Thomas Jefferson from Francis Eppes, 11 April 1786
From: Eppes, Francis
To: Jefferson, Thomas



Dear Sir
Eppington April 11th. 1786

Their appears to be some strange fatality attending our correspondance. The last letter I have received from you was dated in may and even in that there is no mention made of several of my letters writen in the fall and winter before that date. In my two last I gave you my opinion very fully with respect to Polly’s trip to France and as there is great reason to suspect they never reach’d I have only to inform you that I think it impossible she shou’d ever reach France even if you insisted on its being attemted. It has been frequently mention’d to her and the situation it throws her into satisfies me that the scheme is impracticable. Betsy and all the children are at present from home on a visit to the Hors du Monde Family. They are all very well. Polly is in as high health as ever you saw her. She was attemting a letter to you when I left Mr. Skipwiths but as it was unfinish’d I thought it wou’d be better to keep it until the next opportunity. This will be handed you by Colo. Le Maire who will also bring you a long letter from Colo. Lewis inclosing you an account of Keys transactions as well as of Charles Ballow’s (your new Steward) for the last year Colo. Lewis has been so very particular in his letter respecting your affairs that my saying any thing on the subject wou’d be superfluous. I am with every wish for your health & happyness Dr Sir Your Friend,

Frans. Eppes

 